UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6332


RYAN PILARTE-HARRIGAN,

                Petitioner - Appellant,

          v.

WARDEN OWENS; FEDERAL BUREAU OF PRISONS,

                Respondents – Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Henry M. Herlong, Jr., Senior
District Judge. (3:10-cv-00885-HMH)


Submitted:   May 26, 2011                  Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan Pilarte-Harrigan, Appellant Pro Se.           Barbara Murcier
Bowens, Assistant United States Attorney,          Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ryan Pilarte-Harrigan, a federal prisoner,                 appeals

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2010) petition.         We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.              Pilarte-Harrigan v.

Owens,     No.   3:10-cv-00885-HMH    (D.S.C.   Jan.    26,     2011).      We

dispense     with   oral   argument   because   the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2